                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Austin Lee Tessiner,                        )       C/A No. 6:18-cv-02708-DCC
                                            )
                                Plaintiff,  )
                                            )
vs.                                         )
                                            )                 ORDER
Lt. Robert Pagett, Head Nurse Tammy Gordon,)
Southern Health Partners,                   )
                                            )
                                Defendants. )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. On February 12, 2019, Defendants

Gordon and Southern Health Partners filed a motion for summary judgment. ECF No.

33. Plaintiff failed to respond to the motion. On March 25, 2019, Plaintiff was given

additional time to respond to the motion and was advised that this action was subject to

dismissal if he failed to file a response. ECF No. 44. Plaintiff did not file a response to

the motion.   On February 26, 2019, Defendant Pagett filed a motion for summary

judgment. ECF No. 39. Plaintiff failed to file a response. In accordance with 28 U.S.C.

' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (AReport@). On April 22, 2019, the Magistrate Judge issued a Report

recommending that Defendants be dismissed for lack of prosecution and the motions for

summary judgment be found as moot. ECF No. 47. The Magistrate Judge advised
Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Plaintiff has filed no objections, and the time

to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Defendants are dismissed with prejudice pursuant to Federal Rule of Civil Procedure

41(b) because Plaintiff failed to prosecute this case against them. The motions for

summary judgment [33, 39] are FOUND as MOOT.
      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 30, 2019
Spartanburg, South Carolina




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
